Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to prior art this has been addressed in the office action mailed on 12/14/2021, but clarification is required for the 112 rejection and drawing objections.  The previous office action contended that it is unclear how the pins could be inserted through the base component and then into the passageway.  In response the applicant points to Figure 4 and paragraphs 38 and 45 for support.  However, the applicant failed to address that these paragraphs and figure do not show the penetration through the base component bearing surface.  Additionally, none of the Figures showing the bearing surface show any openings.  However, based on the original disclosure and the applicant’s arguments it is assumed that the bearing surface has through holes/openings therein in order to enable to pin to pass through.  They are not clearly shown but a person of ordinary skill in the art would readily recognize and understand that the holes are necessary for the applicant’s invention to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774